IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

 

 

 

HOUSTON DIVISION
United States c
UNITED STATES ex rel. § muther Distt of Tag
J. MICHAEL ARTIGUE AND § ED
CHAD ZERANGUE, § SEP 18 2019
§ .
Plaintiffs, § Pavid J. Bradley, Clerk of Coyy
§
VS. § CIVIL ACTION NO. 4:18-cv-2398
§ SEALED
NATIONAL NEUROMONITORING — §
SERVICES, LLC and MEDICAL § Sealed
DIAGNOSTICS MANAGEMENT § Public nie menticial staff access
o this instru t
SERVICES, LLC D/B/A § prohibited by court order.
MD MANAGEMENT §
§
Defendant. § | DEMAND FOR JURY TRIAL

REDACTED ORIGINAL COMPLAINT

Plaintiffs and qui tam Relators J. Michael Artigue and Chad Zerangue file this Redacted
Original Complaint on behalf of the United States. Plaintiffs and Relators bring claims pursuant
to the False Claims Act (“FCA”), 31 U.S.C. §§ 3729-30 for false claims as well as for violations
of the Anti-Kickback Statute (““AKS”), 42 U.S.C. § 1320a-7b(b) and Stark Law, 42 U.S.C. §
1395nn constituting predicate acts for FCA violations. Plaintiffs and Relators respectfully show
the following:
I. Parties

1. Plaintiff and Relator J. Michael Artigue (“Artigue”) is an individual and resident
of Louisiana with address 119 Girard Woods, Lafayette, Louisiana 70503. Artigue is the
compliance officer and Corporate Counsel for Simplicity Health Systems LLC (“Simplicity”), a
Texas Limited Liability Company with mailing address P.O. Box 92856, Southlake, Texas

76092. Artigue is a member of Simplicity.

l
UNDER SEAL
2. Plaintiff Chad Zerangue (“Zerangue”) is an individual and resident of Texas with
address 1205 Robin Drive, Keller, Texas 76262. Zerangue is the President and managing
member of Simplicity.

3. Defendant National Neuromonitoring Services, LLC (“NNS”) is a Texas limited
liability company with its principal place of business at 3502 Paesanos Parkway, Suite 100, San
Antonio (Shavano Park), Texas 78231. NNS also conducts business operations from an office
located at 5080 Spectrum Dr., Addison, Texas 75001. Scott Laroque (“Laroque”) is the Chief
Executive Officer/managing member of Defendant NNS. Alla Kosova-Laroque (“Kosova”) is
the spouse or significant other of Laroque and assists him in managing NNS and/or Medical
Diagnostics Management Services, LLC. NNS also uses approximately 48 captive or subsidiary
entities to help disguise its actions. See Ex. 1.

4, Defendant Medical Diagnostics Management Services, LLC (“MDMS”) d/b/a
MD Management Services is a Texas limited liability company with its principal place of
business immediately next door to NNS, at 3502 Paesanos Parkway, Suite 200, San Antonio
(Shavano Park), Texas 78231. MDMS is an NNS affiliate, or an in-house “arm” of NNS, which
NNS employs for book and record-keeping, billing, collecting fees and like functions. MDMS
and/or NNS also uses approximately 6 other captive or subsidiary entities to disguise its billing
services. See Ex. 2. Laroque is the President of Medical Diagnostics Management Services.
NNS also uses a post office address for MDMS and other NNS owned or controlled companies,
P.O. Box 592442, San Antonio, Texas 78259. As part of the scheme alleged herein, Medical
Diagnostic Management Services, LLC and NNS also use or maintain mailbox facilities located,

e.g., ata UPS Store located at 1141 N. Loop E. # 105, San Antonio, Texas 78232. See Ex. 3.

 

1 The unredacted Original Complaint, and attachments, appendices or exhibits to the unredacted Original
Complaint have previously been filed under seal and served on the Government in accordance with 31
U.S.C. § 3730(b)(2).
2
UNDER SEAL
IL. Jurisdiction and venue

5. The Court has jurisdiction over this action under 28 U.S.C. § 1331. Venue is
proper in this District under 31 U.S.C. § 3732 and/or 28 U.S.C. § 1391.
Il. Background

A. Simplicity Heath Systems

6. Simplicity is a medical software company engaged in the business of developing
and providing enterprise level platforms complying with the Health Insurance Portability and
Accountability Act of 1996? (“HIPAA”). These software platforms allow healthcare
organizations to smoothly exchange data with other healthcare or health record organizations
and/or databases. Using Simplicity software, healthcare organizations can easily share with one
another, e.g., patient information, Accountable Care Organizations (“ACO”) data, population
health data, and other healthcare or health service information. In addition — when healthcare
organizations need to extract specific information from a collective data source or multiple data
sources — the Simplicity software can locate the relevant data or information, sift between more
relevant and less relevant data, apply identified data or information to multiple queries or
scenarios, and generate reports containing detailed responses to the user’s queries. The
Simplicity software thus allows most functions needed to run or manage a complex healthcare
enterprise to be available on a single platform and at a single point of operation.

7. In 2015, Defendant NNS engaged Simplicity for its knowledge of handling
Electronic Health Records and also for Simplicity’s ability to provide client-specific business
solutions with its software. As a result of this engagement, Simplicity members Artigue and

Zerangue obtained unique, direct and independent knowledge of the information forming the

 

* 42 U.S.C. § 1320, et seq.; 45 C.F.R. Part 162.
3
UNDER SEAL
allegations in this Complaint. Artigue and Zerangue file this Complaint under seal and have
served it on the government. Artigue and Zerangue have also voluntarily provided the
government with substantially all the material information and evidence that supports the
allegations herein. Because the allegations in this Complaint result from Artigue’s and
Zerangue’s unique access to the development and operation of software used to run NNS’
business, these allegations have not been publicly disclosed. Alternatively, to the extent any
allegations have been publicly disclosed, Artigue and Zerangue have knowledge of the false
claims made to the government that is independent of, and materially adds to, publicly disclosed
allegations and/or transactions.

B. Industry background

8. In industry parlance, a Practice Management (“PM”) system is a healthcare
software system used to manage the day-to-day operations of a medical practice. PMs can allow
users to, e.g., capture patient demographics, schedule appointments, maintain lists of insurance
or governmental payers, perform billing tasks and generate business reports.

9. An Electronic Medical Record (“EMR”) is a digital version of a paper chart
showing a patient’s medical history, as recorded by a medical practice or facility. EMRs are
used by healthcare providers in the diagnosis and treatment of patients.

10. An Electronic Health Record (“EHR”) is a systemized collection or population of
patient health information recorded in a digital format. EHRs may include a range of data, such
as demographics, medical histories, medications, allergies, immunization records or status,
laboratory test results, radiology records, vital sign records, personal statistics such as age or

weight, and/or billing information. An EMR is typically just one part of an EHR; EHRs contain

4
UNDER SEAL
both EMRs and information collected by a PM system.

11. | “Neuromonitoring” (also known as neural-monitoring) is intra-operative neuro-
physiological monitoring. An intra-operative neuromonitoring (“IONM”) machine uses
electronic devices to monitor neural structures, e.g., nerves, the spinal cord or portions of the
brain, during surgical procedures. A trained technologist or technician facilitates
neuromonitoring by placing sensors with adhesive patches on the human body. The IONM
machine then “reads” electrical impulses that pass between these monitoring sites. In addition, a
physician (other than the surgeon performing the procedure) will monitor or interpret the signal
or information generated by the IONM machine as a procedure is in progress. The purpose of
neuromonitoring is not only to reduce risks of neural damage, but also to provide functional
guidance to surgeons or anesthesiologists during surgery. For example, in a spinal procedure
where a screw may be installed into bone, if the screw goes slightly too far and impinges on a
neural structure, the sensors would detect the impingement and indicate to the surgeon to reverse
the screw until the impingement is eliminated. IONM is not a mandatory part of all surgeries,
and use of IONM is typically at the discretion of the operating surgeon.

C. Increased use of EHRs after HITECH Act

12. In 2009, Congress enacted the Health Information Technology for Economic and
Clinical Health (““HITECH”) Act as part of a $35 billion legislative initiative intended to
transform delivery of healthcare services through, among other things, increased use of EMRs.
HITECH created incentives for companies to enter the market for creating, recording and
transmitting EHRs and related services. Today, a number of companies compete in the EHR

market — including the market for neuromonitoring services. Also, certain EHR systems have

 

3 Healthcare providers typically use the term “clinical data” to refer to medical data collected during on-
going patient care or as part of a clinical trial. “Administrative data” typically refers to data from the
business or management functions performed at a healthcare provider.
5
UNDER SEAL
become thought of as systems of choice in various healthcare sectors. For example, in the

neuromonitoring sector, U.S. Monitoring, Inc. (““USMON”) is often perceived as an EHR system

of choice.
D. Relators’ development of the custom software solutions for NNS
13. | NNS engages in the business of providing neuromonitoring services for surgical

procedures. Up until 2015, NNS relied primarily upon an EHR system from USMON to conduct
its business. The USMON system was originally developed to serve one principal purpose —
collecting and recording point-of-care data which neuromonitoring equipment generated during
surgery. Though appropriate for this purpose, the USMON system was not designed to be used
as an “enterprise software” platform. That is, USMON was not designed to function as a system
meeting broader business needs (e.g., administrative, billing and collections functions) for a
complex healthcare organization. In particular, the USMON system was not capable of assisting
NNS in recording, billing and collecting fees for neuromonitoring services that NNS provided.

14. In December of 2014, Artigue and Zerangue were introduced to Laroque and Alla
Kosova, who represented themselves as owners of NNS. A sales and presentation process
ensued, so that Artigue and Zerangue met with Laroque and Kosova and demonstrated
Simplicity software’s ability to use data from a USMON system to assist NNS in its billing
analyses, business financial reporting and other business functions.

15. | NNS hired Simplicity on or about January 26, 2015, to develop a software
interface that NNS could use to link into available USMON data and extract information which
could then be converted or translated into business or management records and reports. Over the
following two years, Simplicity’s work for NNS grew in scope as NNS requested that additional

functions and features be added to the software platform. In August 2016, NNS CEO Laroque

6
UNDER SEAL
requested that Zerangue develop a platform that could completely replace its USMON system,
while also providing NNS with numerous business-facilitating functions unavailable in other
software products.

16. Simplicity personnel, including both Artigue and Zerangue, accordingly
developed a unique enterprise software system for NNS (while continuing to deliver for NNS
mission-critical health care reporting and business-office reports from its proprietary Simplicity
software system). The Simplicity system allowed the single-purpose systems (such as USMON)
used by neuromonitoring companies to communicate seamlessly with other software systems and
databases, so that multiple systems or databases could function as a single, unified system in
answering complex or compound queries. The Simplicity system also allowed NNS’ various
administrative, business and clinical functions to all communicate and function together within a
single platform.

17. | Two proprietary components form the core structure of the Simplicity system —
the Data Warehouse and the Document Manager. The Data Warehouse stores information —
both in the form of document images (such as pdf scans of documents, tables and charts or, e.g.,
faxes, bank statements or statements of account), as well as in the form of letters, words or
numbers. Also, anything that is typed, written or scanned into another software system which is
linked to the Simplicity system could also be stored or accessed through the Data Warehouse.
For example, information included here in the Appendices was stored in the Data Warehouse.

18. In comparison, the Document Manager allows users to distribute key information
in a HIPAA compliant manner, and also gives users notice when documents or specific
information are loaded into the system. The Document Manager allows the user to label

incoming data, documents and information in a way that permits them to later be quickly located,

7
UNDER SEAL
retrieved and arranged in requested configurations. The Document Manager, by applying
custom-written scripts to information contained in or linked to the Data Warehouse, can generate
reports or results responding to highly sophisticated queries.

19. Simplicity’s ability to “marry” the Data Warehouse function with the Document
Manager function was critical to the way that NNS came to manage its business in the 2015
through 2018 timeframe. Based on Relator’s work for NNS, the Simplicity system is able to
access and assemble NNS data, documents and information from the 2011 to mid-January 2018
timeframe. Because Artigue and Zerangue had and have access to, and know how to use, the
Simplicity system developed for NNS and its data for this 2011 to 2018 timeframe, they have
unique knowledge and ability to act as Relators and/or original sources in this case. As detailed
herein, due to Simplicity’s work for NNS while Artigue and Zerangue were members of
Simplicity, Artigue and Zerangue have direct and independent knowledge of NNS’ and MDMS’
misconduct in submitting false claims to the government and violating the FCA.*

20. The “flow” of information and data through the Simplicity system is illustrated on
Ex. 4,° which the Relators prepared. (This Exhibit also shows the flow of funds through the
scheme. /d.) Information from the IONM machine first flows to the USMON system, a PM

system and EMR records. The information and data received by these systems then flows into

 

‘ Examples of the impact of the Simplicity software system can be found in several customized reports
that NNS used to grow its business, e.g., the denial code report. Using Simplicity software, NNS was
able to diagnose why denied claims were rejected based on a code provided by the payer. NNS would use
this information to resubmit claims in ways that would get the same claim for the same procedure
approved and ultimately paid. In observing NNS’ use of the Simplicity system, Artigue and Zerangue
came to learn that one of NNS’ “tricks” for re-billing denials was to split the denied claims into several
smaller claims, wait three to six months, and then resubmit all the split claims at the same time. The
Simplicity system only received totaled claim information from USMON, so Zerangue and Artigue do not
have claim detail data for incorrect billings on the part of NNS. But due to the rebilling “tricks” that
Zerangue and Artigue heard NNS personnel boast of, Zerangue and Artigue became concerned in late
2016 and 2017 that NNS would engage in unlawful billing practices if doing so would increase the fees
that NNS collected from federal healthcare programs.
> All exhibits and the attached Appendices are incorporated into this Complaint.

8

UNDER SEAL
the Data Warehouse, where it is inventoried. Data and information inventoried by the Data
Warehouse is then be fed into spreadsheets or “pivot tables” which NNS business analysts or
staff use to “work” claims to federal healthcare programs or insurance companies for payment
for neuromonitoring services. Once claims are closed or final, data and information inventoried
by the Data Warehouse flows to NNS’ accounting system (or to an accounting system operated
by its in-house billing organization or company, Medical Diagnostic Management Services LLC,
a company with offices next door to NNS in the same building at 3502 Paesanos Parkway, Suite
200, San Antonio (Shavano Park), Texas 78231). NNS then uses the Document Management
function to generate different business records, e.g. bills, collection records, distribution
statements, efc., which NNS circulates internally and/or to its affiliates.

E. Bxxxxxx’s complicit relationship with NNS’ fraud, and termination at
Simplicity

21. Jxxx Bxxxxxx acted as Simplicity’s Chief Technology Officer from 2010 until
November of 2017. Simplicity terminated Bxxxxxx on November 16, 2017. Prior to his
termination, Bxxxxxx’s role at Simplicity had been to deliver projects sold by the company and
to act as a consultant to solve business problems for Simplicity clients. Starting in August of
2015 and continuing until November of 2017, Bxxxxxx was the project manager and consultant
responsible for the bulk of Simplicity’s dealings with NNS. These dealings included matters
relating to NNS’ compensation of Simplicity and NNS’ requests for additional software features.
Laroque, Kosovo or Bxxx Mxxxxxx (NNS’ Chief Financial Officer) represented NNS in the

business interactions with Simplicity. .Mxxxxxx’s assistant Mxxxxx Pxxxxx and Bxxxxx

9
UNDER SEAL
Txxxxx, NNS Director of Operations, was also involved.® Relators assert that Laroque and
Kosovo control NNS and are NNS’ principal owners.

22. | BXxxxxx was instrumental in creating the reports that NNS used to send and bill
thousands of claims. Bxxxxxx’s background made him particularly suited to this work, as he
was trained as a business and technology consultant at a major accounting/consulting firm prior
to his employment at Simplicity.

23. In July 2017, Simplicity sought to increase fees charged to NNS because the
amounts that NNS had been paying to Simplicity were inadequate to allow Simplicity to
continue work that NNS had requested. On behalf of Simplicity, Bxxxxxx conducted important
aspects of these fee negotiations with NNS. Zerangue, however, witnessed Bxxxxxx’s
interactions with NNS and expressed concern as Bxxxxxx’s negotiations with NNS became
increasingly opaque. In particular, in August 2017, when Zerangue questioned Bxxxxxx about
converting fixed-fee billing for NNS to time-and-materials billing, Bxxxxxx was evasive and
provided answers which — when viewed from the perspective Simplicity’s business interests and
Bxxxxxx’s duties to Simplicity as an officer — made little sense to Artigue and Zerangue.

24. In October of 2017, Bxxxxxx’s conduct became increasingly evasive and
problematic. In subsequently reviewing information communicated between Simplicity and
NNS in November 2017, Artigue and Zerangue learned that Bxxxxxx, without consulting other
members of Simplicity, had sought to solicit and structure an investment into Simplicity by
Laroque, Kosovo and/or NNS. The information that Artigue and Zerangue discovered in
Bxxxxxx’s communications with NNS in November 2017 showed that Bxxxxxx’s and NNS’

intent for the investment was to engineer Zerangue’s removal as Simplicity’s president and

 

6 Earlier in the parties’ relationship, Txx Dxxxxx also interacted with Simplicity on behalf of NNS. In
addition, Bxxxxx Lxxxxx, brother of xxxxx, had limited involvement in NNS’ dealings with Simplicity.
10
UNDER SEAL
install Bxxxxxx (as NNS’ agent or representative) into this position instead. In discussing the
potential investment with Laroque, Bxxxxxx also communicated to NNS_ Simplicity’s
confidential information — including Simplicity’s cash flows and the position that NNS enjoyed
as Simplicity’s largest client. Zerangue and Artigue also discovered that, with Bxxxxxx’s
knowledge and active assistance, NNS was attempting to internally construct software to copy
and replace the Simplicity software system used by NNS.

25. Because Bxxxxxx’s activities with Simplicity had become so suspect, Relators
confronted Bxxxxxx about his management of the technology matters for Simplicity. Bxxxxxx’s
employment with Simplicity was subsequently terminated in November 2017 after what
Simplicity viewed as repeated ethical infractions. For example, Simplicity explained in
Bxxxxxx’s termination letter, “Furthermore, on Wednesday, November 15, 2017, you stated to
Chad Zerangue, President of Simplicity Health Systems, that you solicited investment capital
from a client in an effort to buy Chad Zerangue out. In doing so, you jeopardized the reputation
of Simplicity Health Systems in the eyes of the client. As a result of your unethical behavior,
your Simplicity admin rights were removed. It has come to our attention, that you found a way
to circumvent your admin rights in an effort to gain them back. Additionally, it has also been
discovered that you possess multiple intrusion points within our technology infrastructure that
we cannot control.”

26. | NNS ceased paying Simplicity for any services in November 2017. After he was
terminated from Simplicity, Bxxxxxx immediately began working for NNS. The relationship
between NNS and Simplicity continued to deteriorate and terminated completely on or about
December 21, 2017.

F. NNS’ growth during Simplicity’s tenure

1
UNDER SEAL
27. During the three-year period from late 2014 through 2017 — while engaging
Simplicity and/or using software and systems that Simplicity developed — NNS grew
dramatically. During this timeframe, NNS was Simplicity’s primary client. The Relators also
have direct and independent knowledge and possession of records showing that, from 2011 to
January 19, 2018, NNS made roughly 86,803 claims for payment on neuromonitoring services to
federal healthcare programs and private insurers. Ex. 5. The total value of the billings on these
claims was roughly $xxxxxxxxxx. Jd. Of this total, roughly 31,861 claims and $xxxxxxxxxx of
the billings are attributable to claims made to federal healthcare programs or programs in which
the federal government participates. See id.

G. NNS information organized and stored using Simplicity software

28. In October, 2017 — prior to his termination - Bxxxxxx had expressly stated to
Zerangue that the NNS data available on the Simplicity system occupied six (6) servers on the
Amazon Web Services (“AWS”) Cloud. After Bxxxxxx’s termination, Zerangue and another
Simplicity employee took over Bxxxxxx’s former responsibilities and began to inventory the
NNS data and information that Bxxxxxx had stored using Simplicity facilities and/or software.
Artigue and Zerangue learned that the data which Bxxxxxx handled for NNS actually occupied
21 servers. To understand why the NNS data was stored on 21 servers — when Bxxxxxx had
represented that only six were involved — Simplicity, under Zerangue’s and Artigue’s direction,
began to examine and map the NNS data and information that Bxxxxxx had placed on the
servers during NNS’ engagement of Simplicity. This information and data included, e.g., NNS’
corporate filings, communications, monthly billing and collection statements, associated billing

information for claim submitted for patients monitored using NNS’ services, etc.

12
UNDER SEAL
29. Artigue’s and Zerangue’s work at Simplicity, and examination of the NNS data
and information that Bxxxxxx assembled while employed at Simplicity, have provided the
Relators with unique, direct and independent knowledge of false claims that NNS has made to
the federal government. This is because persons with access to (and knowledge of how to use)
the Simplicity system can “see” how NNS used that system to achieve astonishing growth after it
first began using the Simplicity system early in 2015. As the attached chart and graph shows,
see Ex. 6, NNS filed 8,419 claims in 2014, 9,994 claims in 2015, 20,404 claims in 2016 and
37,362 claims in 2017. These increases constituted a “hockey stick” upward spurt of growth
during this four-year period. The data and information on the Simplicity NNS system
demonstrate a scheme by NNS to pay kickbacks to surgeons in return for obtaining patient
referrals for NNS’ neuromonitoring services. NNS then makes claims to federal healthcare
programs for these services. Approximately 193 limited liability companies (LLCs’) ostensibly
owned by surgeons are involved and used as conduits or sham companies or extensions of NNS
for this fraudulent scheme. See App. II.

H. Design and implementation of the NNS scheme

30. Like other neuromonitoring companies, NNS was faced with the issue of a
fungible product: the neuromonitoring services offered by NNS were essentially the same as
services offered by any other company. The interchangeable nature of the services offered by
NNS and those offered by its competitors presented NNS with a problem of how to differentiate
itself vs. the competition — when there were no material differences in services provided by the

two. NNS accordingly devised a scheme to overcome the lack of any distinction between itself

 

7 Relators uses the abbreviation “LLC” to refer both to limited liability companies and to professional
limited liability companies (“PLLCs”).
13
UNDER SEAL
and its competitors — and to persuade surgeons to seek neuromonitoring services from NNS
rather than from other competing companies.

31. | NNS, MDMS and Laroque were aware that simply making direct payments to a
surgeon in return for the surgeon’s referring to NNS patients, or groups of patients, whose fees
are paid by federal healthcare programs for neuromonitoring services would violate federal laws.
So NNS hoped to disguise its unlawful scheme, and insulate it from discovery, in two principal
ways. First, NNS created structures to make it appear that LLCs purportedly owned by the
surgeons (but which were actually sham extensions of NNS) provided the neuromonitoring
services, collected payments for the services and, ultimately, paid the surgeon an LLC
“distribution” — rather than a kickback from NNS. Second, NNS attempted to make the
payments to the surgeons appear as if they resulted only from referrals and neuromonitoring of
privately insured patients — as opposed to patients whose fees were paid by federal healthcare
programs. These two components of NNS’ fraud are described below.

1. NNS’ creation and use of sham, conduit LLCs

32. To initiate its scheme, NNS approached surgeons with a proposal that NNS would
form an LLC, purportedly for the surgeon or surgeon group. The stated purpose of the LLC
would be to engage in the business of providing intra-operative neuromonitoring services. The
surgeon could then purport to use neuromonitoring services purportedly provided by their own
neuromonitoring company or LLC in procedures where they acted as the surgeon. All the LLCs
involved in NNS’ scheme are created and structured using substantially the same forms of
formation certificates, articles, company agreements, consents, management service agreements
and like documents.

33. Relators here refer to two LLCs as representative examples or samples of specific

14
UNDER SEAL
fraudulent acts committed by NNS and MDMS pursuant to the fraudulent scheme — Cxxx
Mxxxxxxxx PLLC in Austin, Texas and Mxxxxxxxx PLLC in Houston, Texas. Information for
ten (10) exemplar LLCs is included in attached Appendix I; this Appendix and these LLC
examples are incorporated into this Complaint. Using their access to (and knowledge of how to
use) the Simplicity system, Relators can locate and see the same types of information, and make
the same types of allegations, for the 193 LLCs shown on Appendix II.

34. | NNS’ control of the formation of the surgeon’s LLC can be shown, e.g., as
follows:

e The Certificate of Formation, file number xxxxxx626, dated xxxx xx, 2014 for
Cxxxx Mxxxxxxxxx PLLC shows “Mxxxxxx Gxxxx” at “xx06 Fxxxxxxx
Cxxxx, San Antonio, TX xxx29” as the registered agent for Cxxx MxxxxxxxXxx.
App. I, Tab A, item 1 at 1,3. Asa result of Simplicity’s work for NNS described
above, Realtors have observed that Ms. Gxxxx is the CPA and accountant for
NNS. The xx06 xxxxxxxx xxxxxx, San Antonio, Texas xxx29 address is the
location for the CPA firm Pxxxxxx & Gxxxx LP, where Gxxxx is or was a
principal. Ex. 7. Pxxxx & Gxxxx LP was a firm engaged by NNS, as opposed to
being engaged by Cxxxx Mxxxxxxxxx.

° The Certificate of Formation, file number xxxxxx608, dated xxxxxxxx xx, 2015
for Mxxxxxxxx PLLC, shows “Hxxxxxx and Pxxxxx P.C.” at “xx45 xxxx
XXXXXX, Suite 2400, Dallas TX xxxxx” as the registered agent for Mxxxxxxxx.
App. I, Tab B item 1 at 1,3. Asa result of Simplicity’s work for NNS described
above, Relators have observed that Hxxxxx & Pxxxxx were often employed by
NNS, Laroque or Alla Kosova. Hxxxxx & Pxxxxxx is a firm engaged by NNS,
as opposed to being engaged by Mxxxxxxxx.

e An application for an employer identification number for Austin-based Cxxxx
Mxxxxxxxxx PLLC dated xxxx xx, 2014 shows Cxxx Mxxxxxxxxx’s address as
“P.O. Box xxxxxx, San Antonio, Texas xxx59-xxxx.” App. I, Tab A, item 2 at 1,
3. This post office box is the same post office box used by NNS and its captive
company Medical Management Services LLC, as well as other NNS-controlled
LLCs and companies. See Ex. 8. This application lists NNS CEO Laroque as
Cxxxx Mxxxxxxxxxx’s purported third party designee. App. I, Tab A, item 2 at
3,

e An application for an employer identification number for Houston-based
Mxxxxxxxx PLLC dated xxxxxxxx xx, 2015 showed Mxxxxxxxx’s address as
“xx41 x. xxxx 1604 x., # 105-612, San Antonio, Texas xxx59-xxxx.” App. I,

15
UNDER SEAL
Tab B, item 2 at 2. This address is for the UPS Store mailbox used by NNS. See
Ex. 3. The application was signed by Bxxxxx Txxxxx. As a result of
Simplicity’s work for NNS described above, Relators have personal knowledge
that Ms. Txxxxx was Director of Operations for NNS.

° The Department of Treasury letter of xxxx xx, 2014, assigning an employer
identification number (EIN) to Cxxxx Mxxxxxxxxx was addressed to “Cxxxx
Mxxxxxxxxxx PLLC ... P.O. Box xxxxxx, San Antonio, Texas xxx59.” App. I,
Tab A, item 2 at 1. This post office box is the same post office box used by NNS
and its captive company Medical Management Services LLC, as well as other
NNS-controlled companies. See Ex. 8.

° An IRS electronic letter confirms that, in response to Ms. Txxxxx’s application
for Mxxxxxxxx, the IRS issued Mxxxxxxxx EIN xx-xxxx3908. App. I, Tab B,
item 2 at 1.

35. In other words, NNS and its affiliate MDMS performed all major tasks for
creating the LLC purportedly owned by the surgeon, using (1) professionals (e.g., Gxxx and
Hxxxxxx & Pxxxxx) engaged by NNS or MDMS ~— not by the surgeons, (2) addresses or
mailboxes (e.g., P.O. Box xxxxxx, San Antonio, Texas xxx59 and xx41 x. xxxx 1604 x., #105-
612, San Antonio, Texas xxx59-xxxx) obtained and occupied by NNS or MDMS - not by the
surgeons who purportedly owned the LLCs, and (3) EIN’s applied for by NNS or MDMS
personnel (Laroque, Txxxxx or Axxxxx Fxxxxx) — not by the surgeons. Furthermore, after the
LLCs are formed, NNS and/or MDMS caused the LLCs to, once again, use NNS’ CPA
Mxxxxxx Gxxxx to prepare the LLCs financial and tax information. See App. I, Tab A, item 3 at
1 & Tab B, item 3, at 1.8 See also App. I, Tab A, item 1, Ex. 3.6 | A & Tab B, item 2, Ex. 3.6 §
A. NNS and MDMS formed the LLCs ostensibly owned by the surgeons because, in reality, the
LLCs formed by NNS for the surgeons are no more than extensions or conduits of NNS itself. In

truth, the LLCs function as mere extensions of NNS and as conduits or empty “pipes” that NNS

 

8 Sometime between June 2014 and March 2017, Ms. Gxxxxx relocated from Pxxxxxx & Gxxxx to firm
of Rxxxxx Bxxxxxx, xxx Ixxx Road, San Antonio, Texas xxxl6. Compare Ex. 7 with App. 1, Tab A,
item 3 at 1.
16
UNDER SEAL
uses to transact its scheme with the surgeons. The surgeon uses this LLC “pipe” to convey
referrals of patients to NNS, and NNS used the LLC “pipe” to in turn pay kickbacks to the
surgeon for the referrals. The scheme works as follows:

36. That the surgeons’ purported LLCs have no physical facilities or clinics to
actually perform any neuromonitoring services during the surgeries is confirmed by the fact that
the LLCs lack any street addressed or physical locations. Rather, the only address shown in, e.g.,
National Provider Identifier databases for the LLCs, are private post office boxes at UPS Stores.°

37. | These LLCs also have no neuromonitoring facilities, equipment or technology of
their own. See, e.g., App. I, Tab A, item 6, Ex. 1 {9 2-3, 5 & Tab B, item 6, Ex. 1 ff 2-3, 5. The
LLCs also have no bona fide employees of their own,!° and the surgeons play no bona fide role
in actually managing, operating, providing or supervising the neuromonitoring services

ostensibly offered by their LLCs. Instead, when surgery for either a federal healthcare program

 

° Compare Ex. 11 (showing exemplar LLC addresses as: xx08 xxxxx Street, Suite 1xx #170, Austin,
Texas xxx01; xx31 Hxx. x North, Suite 1xx #194, Houston, Texas xxx84; xx07 S. Cxxxxxxxx Ave., Suite
E #286, Austin, Texas xxx04; xxx70 Hxx. xxx North, Suite 1xx #206, San Antonio, Texas xxx58; xx70
FxXxxxXxxxxxxxx Rd., Suite xxx, #101, San Antonio, Texas xxxxx; xx Hxxxxxxx Pxxx Vxxxx, Suite 1xx
#566, Dallas, Texas xxx05; xx48 Lxxxxx Avenue, Suite Ixx #318, Dallas, Texas xxx19; xx50
Lxxxxxxxxx Street, Suite 4xx #341, Houston, Texas xxx06; xx19 Rxxxxxxxx Drive, #xxx, Moore,
Oklahoma xxx60; and xx18 Jxxxxxxxx Hxx., #xxx, Baton Rouge, Louisiana xxx09) with Ex. 12
(showing all addresses shown for surgeons’ purported LLCs are actually UPS Stores).

10 Relators have included in Appendix I the Cxxx Mxxxxxxxxx balance sheet as of December 31, 2016,
prepared by Mxxxxxx Gxxxxx, who is or was NNS’ CPA. See App. I, Tab A, item 3 at 1-2. As this
balance sheet shows, Cxxx Mxxxxxxxxx had $xxxxxxxx in revenues and $xxxxxxxx in members’ equity
in 2016. Jd. Cxxx Mxxxxxxxxx also made LLC distributions of $xxxxxxxxxxx in 2016. Jd As
compared to these relatively large amounts, the Cxxx Mxxxxxxxxx balance sheet shows payroll wages of
only $xxxxxxxx and a credit of $xxxxxxxx for A/P Payroll Liability. Jd Viewed in light of Cxxx
MxxxXxxxxxx’s revenues, members equity and distributions, these payroll figures are so insignificant as to
demonstrate that Cxxx Mxxxxxxxxx could not have itself employed the neuromonitoring technicians,
monitoring physicians, staff, billing, collections and record-keeping personnel needed to operate the LLC
as a bona fide neuromonitoring company or clinic. The other balance sheets included in Appendix I
likewise show this disproportionate pairing of revenues, members’ equity, and/or retained earnings to
payroll wages or payroll liabilities. See, e.g, App. I, Tab B, item 3 at 2. That the surgeons’ purported
LLCs have no employees of their own is also confirmed by NNS’/MD Management’s statements in the
“turn-key solution” letters attached in Appendix I. See, e.g., App. I, Tab A, item 10 at 1 & Tab B, item 10
at 1.

17
UNDER SEAL
patient or privately insured patient is scheduled, the surgeon and/or his staff schedule the
neuromonitoring services — ostensibly to be provided at the surgeon’s purported LLC. But
because the surgeon’s purported LLC itself has no IONM equipment, technical personnel or
IONM physicians, the LLC refers or “outsources” all the technical and clinical functions
required for the neuromonitoring out to NNS. The LLC’s referrals to NNS can be seen on a
referrals database (which Relators can access) developed when Bxxxxxx acted as Simplicity’s
liaison with NNS.

38. In this database example, the “client name” column indicates how NNS and
Medical Diagnostics Management Services describe the entity for which NNS is performing the
neuromonitoring service — in this example Cxxx Mxxxxxxxxx. App. I, Tab A, item 4; see also
App. I. Tab B, item 4. In other words, Cxxx Mxxxxxxxxx is NNS’ “client.” The “Surgeon”
column indicates the surgeon who refers, or causes his or her purported LLC to refer, the patient
to NNS for the neuromonitoring service. See id. The “hospital” column indicates the hospital,
medical center or facility where the surgeon actually performs the surgery. Jd. Once NNS
receives the referral from the surgeon, NNS then uses ifs own employees, equipment, facilities,
technical personnel and remote physicians to actually provide the neuromonitoring services to
the patient whom the surgeons — using the LLC as a conduit — referred to NNS.

39. In addition to outsourcing all the technical and clinical aspects of providing the
neuromonitoring service to NNS, the surgeons’ purported LLCs also “outsource” all their
material business functions to NNS. Accordingly, once the neuro-service is completed, the LLC
likewise outsources the biiling and collecting of fees to NNS, or to its in-house billing
organization, Medical Diagnostic Management Services LLC (a company or NNS division using

NNS’ address. See Ex. 8.)

18
UNDER SEAL
40. The extent to which these surgeons purported LLCs completely abdicate on the
functions that a bona fide, independent monitoring company would perform — and instead
relinquish total responsibility for running their purported neuromonitoring businesses to NNS
and MDMS - is illustrated in the form Management Services Agreement entered between NNS
and the LLCs. Relators attach an example of this form as used by Medical Diagnostics
Management Services LLC (an NNS-controlled company, division or in-house “arm”’) and Cxxx
Mxxxxxxxxx. App. I, Tab A, item 6. The Management Services Agreement identifies Medical
Diagnostics Management Services as the “Manager” and Cxxx Mxxxxxxxxx as the purported
“Provider.” Jd. at 1. This Agreement was signed on June 12, 2014 by Scott Laroque, CNIM, as
president of Medical Diagnostics Management Services LLC d/b/a MD Management Services
LLC, and by Rxxxxxx Dxxxx, as managing member of Cxxx Mxxxxxxxxx. /d at 13. Among
other things, this form Agreement states:

[T]he non-Medical Management, administrative and other services to be provided
by Manager shall include ... :

1. Billing and Collections ... Manager, as agent for the Provider, shall be
responsible for billing and collecting the charges made with respect to all
Neuromonitoring Services provided by the Provider. ...

Manager shall perform the preparation, distribution and recording of all bills
and statements for Neuromonitoring Services rendered by the Provider,
including the billing and completion of reports and forms required by ...

governmental agencies ... .

The extent to which Manager attempts to collect such charges, the methods of
collection and the amount of settlements ... shall be within the sole discretion
of the Manager.

3. Equipment. Manager shall provide all equipment necessary to perform the
Neuromonitoring Services. ...

5. Supplies. Manager is authorized to acquire and supply to the Provider all
medical_and non-medical supplies which may be reasonably required in
connection with the provision of Neuromonitoring Services ... .

 

19
UNDER SEAL
7.

Bank Accounts, Cash Management. Manager shall establish and maintain ...
a Provider Account ... for and on behalf of the Provider for the deposit and
disbursement of Provider’s funds relating to the Neuromonitoring Services. ...
All revenue for Neuromonitoring Services shall be deposited in the Provider
account. Manager is authorized to disburse funds from the Provider Account
for the payment of ... the [Manager’s] Management fee and for all other costs
... and disbursements incurred in connection with this Agreement.

 

 

App. I, Tabs A, item 6, Ex. 1 (underscoring added). See also App. I, Tab B, item 6, Ex. 1. The

Agreements for the other representative examples in Appendix I contain the same language. See

App. I, Tabs C-J, item 6, Ex. 1 or A.

41.

The Power of Attorney that the form Management Services Agreement grants to

NNS’ affiliate MDMS on behalf of Cxxxx Mxxxxxxxxx is also quite expansive, stating:

Cxxx Mxxxxxxxxx ... hereby appoints Medical Diagnostics Management

Services LLC d/b/a MD Management Services ... as the agent or attorney-in-fact
on behalf of the Provider to do all acts ... in any way pertaining to the following
powers or subjects:

(A)
(B)
(C)

(D)
(E)

(F)
(G)

(H)°

Company Formation ... and Application for Employment Identification
Number;

To supervise and coordinate the billing, on behalf of Provider, of patients
for all billable Neuromonitoring Services ...;

To supervise and coordinate the billing, on behalf of Provider, of all
claims for reimbursement ... from ... Medicare, Medicaid and all other
third party payors ...;

To ensure the collection and receipt, on Provider’s behalf, of all accounts
receivable generated by such billings and claims for reimbursement ...;

To deposit all amounts collected on behalf of Provider for
Neuromonitoring Services, into an account ...;

To disburse such deposited funds ... on behalf of Provider ...;

To take possession, endorse in the name of Provider, and deposit into the
Provider Account any ... checks, money orders, insurance payments .
and any other instruments received in payment of accounts ...; and

To sign checks, drafts, bank notes, other instruments on behalf of
Provider, and to make withdrawals from the Provider Account for
payments specified in the Management Services Agreement ... .

 

App. I, Tabs A-J, item 6, Ex. 3.6 or B (underscoring added).

20
UNDER SEAL
42. As part of NNS’ completion of reports and forms required by governmental
agencies for Cxxx Mxxxxxxxxx per the Management Services Agreement, NNS completed a

National Provider Identifier number application for Cxxx Mxxxxxxxxx.!!

The application
resulted in the Center for Medicare and Medicaid Services (“CMS”) assigning NPI number
XXXXXxx013 to Cxxx Mxxxxxxxxx on June 20, 2014. App. I, Tab A, item 7. Notably, the
address associated with this National Provider Identifier is (once again) one of the addresses for
NNS and/or Medical Diagnostics Management Services, i.e., “xx02 Paesanos Pkwy, Ste. 100,
Shavano Park, TX xxxxx-xxxx,” id. — not the address for Cxxx Mxxxxxxxxx. Also, CMS
emailed the NPI assignment notice to Bxxxxx Txxxxx, NNS Director of Operations — not to
Rxxxxxx Dxxxx, the surgeon who purportedly owns Cxxx Mxxxxxxxxx.

43. Similarly, on December 18, 2015, CMS emailed notice that NPI number
XXXXXXX381 was assigned to Mxxxxxxxx to Axxxxx Fxxxxx, whom Relators know to be an
NNS employee. See App. I, Tab B, item 7. Again, the address associated with the NPI is not the
address for the LLC. The address shown is instead that for the Hxxxxxx & Pxxxxx, see App. I,
Tab B, item 1 & B item 7, which Relators have personal knowledge to be a firm frequently
engaged by NNS. Likewise, in the case of the other eight example LLCs contained in Appendix
I, the NPI assignment notices were emailed to employees or agents of NNS, including Laroque
(rather than to the surgeons or the LLCs purportedly owned by the surgeons). See App. I, Tabs

C-J, item 7. Typically, the NPI assignment notice also lists NNS’ address or the address of one

of NNS’ agents (rather than address for the LLC) for the number that CMS had assigned. See id.

 

11 This particular LLC is named “Cxxx Mxxxxxxxxxx PLLC” — thus giving any reasonable persons the
impression that the LLC truly engaged in the neuromonitoring business. But instead of actually operating
and maintaining any neuromonitoring equipment, performing neuromonitoring services, submitting
claims to Medicare, Medicaid or Tricare, collecting on the claims billed, negotiating with payers on any
rejected or re-submitted claims, making distributions after all costs are covered, efc., the surgeon’s LLC
simply outsources all those functions to the “turn-key solution” provided by NNS.
21
UNDER SEAL
44. _ A National Provider Identifier is a unique ten-digit identification number issued to
identify healthcare providers by CMS. If an organization applies for enrollment in
Medicare/Medicaid payment program, the organization must provide an NPI on the
organization’s enrollment application. Otherwise, the application will be rejected.'* Further,
providers “must enroll in the Medicare Program to be paid for covered services they furnish to

13° NNS’ obtaining an NPI for Cxxx Monitoring, Mxxxxxxxx and the

Medicare beneficiaries.
other LLC examples contained in Appendix I shows that NNS enrolled the LLCs in the
Medicare/Medicaid program so that ~ per the powers granted it in the Management Service
Agreement and Power of Attorney — NNS and its affiliate MDMS could bill insurance
programs!‘ for neuromonitoring services that the LLC purported to provide to patients. As part
of this enrollment, NNS completed for these LLCs CMS form CMS-855B or equivalent CMS
forms. This form admonishes applicants: “As a Medicare health supplier, you must obtain
an NPI Prior to enrolling in Medicare ... .”!° This form contains the following certification of
compliance:

I agree to abide by the Medicare laws ... . I understand the payment of a claim by

Medicare is conditioned upon the claim and the underlying transaction complying

with such laws, regulations and program instructions (including, but not limited

to, the Federal anti-kickback statute and the Stark law) ... .'°

In other words, not only does NNS perform all material clinical and business tasks for the

 

12 See Centers for Medicare & Medicaid Services, Medical Learning Network, No. 909434, NPI: What
You Need to Know at 2 (Dec. 2016) (“If you apply for enrollment ... you must have an NPI and furnish it
on your enrollment application. An enrollment application without an NPI will be rejected.”)
3 See Centers for Medicare & Medicaid Servs., MLN Booklet ICN 903768, Medicare Enrollment for
Physicians, NPPs and Other Part B Suppliers at 3 (Dec. 2017).
4 Private insurers require not only the provider’s EIN number, but also its NPI number, when paying
HIPPA standard claims or electronic claims. See, eg.  https://www.aetna.com/fags-health-
insurance/health-care-professionals-NPI-HIPAA-fags.html. Additionally, health care providers need an
NPI so they can be identified on electronic transactions performed by other entities. Id.
'S Medicare Enrollment Application, Clinics/Group Practices and Certain Other Suppliers, CMS-855B at
1 (July 2011) (bold face original).
'6 Td. § 15(a)(3) at 31.
22
UNDER SEAL
LLCs, it also ensures that the LLCs certify compliance with federal law — so that NNS, through
its billing arm MDMS, can bill insurers for the neuromonitoring services which the LLCs
ostensibly provide, but which are in actuality provided by NNS.

45. Like the LLCs, and as seen on the federal NPI registry administered by CMS,
NNS also applied for and received an NPI number. Ex. 9. NNS then enrolled in Medicare with
Form CMS-855B. That NNS completed this Form, and enrolled in Medicare, is shown by the
fact that NNS is able to bill the federal healthcare programs, including Medicare, for
neuromonitoring services. Representative examples of NNS billing such services to, e.g.,
Medicare can be seen on screenshots provided from the NNS referrals database for the LLCs in
Appendix I. See App. I, Tabs A-J, item 5. For example, the screenshot for Cxxxx Mxxxxxxxxx
shows that that on claim id xxx387, NNS charged Medicare $54,226.00. App. I, Tab A(5). On
claims, xxx983, xxx284 and xxx789, NNS charged Medicare $26,318.00, $90,345.00 and
$33,383.00, respectively. App. I, Tab A, item 5. The screenshot for Mxxxxxxxx shows that on
claim id xxx582, NNS charged Medicare $74,588.00. App. I, Tab B(5). On claims, xxx064,
xxx903 and xxx905, NNS charged Medicare $67,428.00, $73,765.00 and $108,255.00,
respectively. App. I, Tab B, item 5. Like examples abound in screenshots for the other eight
LLCs included in Appendix I. See App. I, Tabs C-J, item 5. Data available to Relators from the
NNS referrals database shows that, from 2011 through mid-January 2018, NNS and the LLCs
have charged private and federal insurers $xxxxxxx on 86,803 claims. Ex. 5. Claims ultimately
charged to the federal government constitute roughly 42% of this amount, or about $xxxxxxxx.
Id.

46. In addition, each of the involved surgeons likewise applied for and received an

NPI number, see, e.g., Ex. 9, so that the surgeons could enroll in Medicare using Form CMS-

23
UNDER SEAL
8551, which contains the same certification of compliance as Form CMS-855B."

47. That the purported surgeon’s LLCs are merely extensions of NNS is also shown
in the way that NNS’ billing arm Medical Diagnostics Management Service treats NNS’
purported “clients” on the NNS referrals database. See, eg, App. I, Tab A, item 4. A
screenshot of a page from this database shows that a number of columns, including two headed
“claim id” and “PID,” which display unique patient and claim numbers. Jd. In a representative
example, two successive rows show claim numbers for two different patients, xxx284 and
xxx323. Id. The “DOS” (date of service) shows xxxxx xx, 2017 as the date both the surgical
procedures were provided. Jd. Thus, in these two rows, one can see that the surgeon did two
procedures on the same day, at 7:45 and 10:58, respectively. Jd The “Surgeon” column
identifies the surgeon, Dr. Dxxxxx, who performed both surgeries. /d. The “hospital” column
shows the facility, Axxxx Axxxxx Medical Center, where the doctor performed both surgeries.
Id.

48. Hence, the NNS referrals database shows that Dr. Dxxxx performed surgeries on
two different patients, approximately one to two hours apart, on exactly the same day at Axxxx
Axxxxxx Medical Center. Given the proximity in time and same location for these surgeries and
neuromonitoring services, it is obvious that NNS — using its own equipment, personnel,
technologists and monitoring physicians — provided the neuromonitoring services for Dr.
Dxxxxx’s surgeries on both patients. The kicker, however, is the difference in the two rows
resulting only from the insurance type. As shown in the “insurance type” and “client name”
columns, MDMS lists “National Neuromonitoring Services” as the purported “client” on whose

behalf MDMS billed the neuromonitoring service when the patient was covered by “Medicare.”

 

'7 Medicare Enrollment Application, Physicians and Non-Physician Practitioners, CMS-855I § 15(4) at
25 (July 2011).
24
UNDER SEAL
In contrast, MDMS lists Cxxx Mxxxxxxxxx as the “client” on whose behalf MDMS billed the
neuromonitoring service when the patient was covered by “Private Insurance.”

49. Such record keeping is a sham. In reality, “National Neuromonitoring Services”
(NNS) and Cxxx Mxxxxxxxxx are one-and-the-same. The Cxxx Mxxxxxxxxx LLC simply
serves as an extension and conduit for NNS. The neuromonitoring services for both the
surgeon’s patients were provided by the same entity (NNS), by the same technicians and
monitoring physician, for the same surgeon, using the same NNS equipment, on the same day, at
(nearly) the same time, at the same facility and for the same “client,” i.e., NNS and its sham
company extension, Cxxx Mxxxxxxxxx — which NNS controls and uses as a conduit, but which
the surgeon purportedly owns. The only difference is what company name is used for billing.

50. | The same types of representative examples are found on this screenshot for Cxxx
Mxxxxxxxxx for, e.g., claim number pairs xxx579 and xxx789, xxx371 and xxx353, and xxx786
and xxx153. App. I, Tab A. item 5. The same types of representative examples are likewise
shown on a screenshot for Mxxxxxxxx for, e.g., claim number pair xxx913 and xxx064. App. I,
Tab B, item 5. Other representative examples can be seen in pairs of claim numbers shown on
the screenshots for another eight LLCs set out in Appendix I incorporated into this Complaint.
See App. I, Tabs C-J, item 5.

51. Additionally, in attempts to avoid arousing suspicion, NNS and MDMS often list
“alias” companies on bills submitted to the federal government to create the appearance that —
instead of flowing entirely to NNS — the roughly $xxxxxxxxxx that NNS caused to be billed to
the government was instead billed by “different companies.” Again, NNS’ and MDMS’ record
keeping and corporate organization are a sham. The purportedly “different” limited liability

companies appearing on bills generated by MDMS are, in reality, mere extensions of NNS or

25
UNDER SEAL
sham companies controlled by NNS, Laroque and/or Kosova. NNS uses these “alias” companies
to route the massive billings collected from the federal government back to NNS, Laroque and/or
Kosova — while making it appear that companies different from NNS are responsible for the
XXXXXXXXXXXX in neuromonitoring bills that NNS caused to be presented to the government. As
employed by NNS, these purportedly “different” LLCs are not truly separate companies. Rather,
they are little more than phony names that NNS and MDMS use to disguise the fact that roughly
$XXXxxxx in government billings flowed back to, and were ultimately received by, NNS,
Laroque and Kosova.
52. These alias or phony name LLCs are listed on Ex. 1.18
2. NNS’ attempts to disguise kickbacks for referrals of patients in federal
healthcare programs by purporting to pay the surgeon’s 62% share only
from fees collected from private insurers
53. | As shown on the April 10, 2017 and May 8, 2017 monthly reports that MDMS
generated for Cxxxx Mxxxxxxxxx, once claims are paid by insurers or federal healthcare
program, NNS’ collections arm deducts at least 30% of amounts collected from the private (i.e.,
non-governmental) insurers — though ostensibly not from amounts collected from federal
healthcare programs. See App. I, Tabs A, item 8a at 3 & A, item 8b at 3. See also Tab B, item
8a at 2 & B, item 8b at 2 (Mxxxxxxxx monthly reports of 10/11/17 & 9/11/17); App. 1, Tabs C —

J, item 8a & 8b (dated monthly distribution statements for two months for eight additional LLC

examples in Appendix I). NNS falsely labels this 30% as a “management fee,” see, e.g., App. I,

 

'8 In addition, MDMS uses alias or phony name billing companies for the same reason. These
companies or LLCs include, e.g, Acquisition Billing Services, Acquisition Billing Services —
DFW, Colorado Center of Neurological Services (CCNS), Dr. Krane LLC, H & PCS, Inc. and
the Pain and Rehab Institute. Ex. 2.
26
UNDER SEAL
Tab A, item 6 § 3.1; Tabs A, item 8a at 3 & A, item 8b at 3!° — instead of as an outright
compensation to NNS for actually providing the neuromonitoring services that the LLC purports
to deliver (but which have in reality been outsourced to NNS by its conduit, the surgeon’s
purported LLC). The dated monthly reports also show that NNS, or its in-house
billing/collections arm MDMS, takes another 8% of the fees collected as a “billing fee.” See
App. I, Tabs A, item 8a at 3 & A, item 8b at 3. See also Tabs B, item 8a at 2 & B, item 8b at 2
(Mxxxxxxxx monthly reports of 10/11/17 & 9/11/17); App. 1, Tabs C — J, items 8a & 8b (dated
reports in two months for eight additional LLC examples included in Appendix I). Again, this
deduction is made ostensibly only from the collections from private insurers. And again, this
“billing fee” is actually compensation to NNS or MDMS for performing the billing/collection
functions that a legitimate, non-sham, non-conduit LLC would itself perform.

54. As shown by a December 10, 2017 Distribution Statement for Cxxxx
Mxxxxxxxxx, NNS then pays a whopping 62% of the collections from the private insurers to the
surgeon’s LLC. App. I, Tab A, item 10 at 1 (“We collected a total of $144,542.77, so your net
distribution will be $89,191.44”). See also, e.g., App. I, Tab C, item 1 at 1 (“We collected a total
of $53,413.47, so your net distribution will be $33,109.77 and ... arrive on 12/15/17.”); see also
App. I, Tabs D-J, item 10.

55. | The LLC then completes NNS’ kickback to the surgeon by paying the surgeon
purported “distributions” from the LLC — when the LLC is actually just an extension of NNS.
For example, bank account statements showing Cxxx Mxxxxxxxxx as the purported holder of
the account, are actually instead addressed to NNS’ office at 3502 Paesanos Parkway, Suite 100,

Shavano Park, Texas 78231, show total withdrawal debits of $493,767.83 in favor of the surgeon

 

'9 See also App. I, Tab B, item 6 §3.01, Tab B, item 8a at 2 & Tab B, item 8b at 2; App. 1, Tabs C
—J, items 6, 8a & 8b.
27
UNDER SEAL
on March 10, 2017 and $113,269.83 on April 11, 2017. App. I, Tab A, item 9a & Tab A, item
9b. See also App. I, Tab B, item 9a & Tab B, item 9b (showing Mxxxxxxxx address at xx41 x.
xxxx 1604 x 105-612 and showing surgeon withdrawal debits of $3,142.20 on August 10, 2017
and $16,602.54 on September 11, 2017). See also App. I, Tabs C-J, items 9a & 9b (bank
accounts statements showing the account holders address to be — not the LLC’s address — but
instead a NNS or MDMS address, such as 3502 Paesanos Pkwy, Ste. 100, Shavano Park, Texas
78231; 1141 North Loop 1604 E. 105-612, San Antonio, Texas 78232; or P.O. Box xxx442, San
Antonio, Texas 78259; also showing dates and amounts of withdrawals in favor of surgeons to
effect kickbacks).

56. In this way, the surgeon keeps approximately 62% of the fees collected from
private insurers, with NNS keeping 38% as its “cut” from those collections — even though it
performed all of the neuromonitoring services, billing, collecting, working of claims, efc., for the
LLC.

57. The Management Services Agreement between NNS’ billing arm MDMS and
LLCs like Cxxx Mxxxxxxxxx and Mxxxxxxxx gives MDMS the right to collect a purported
“Management Fee” for itself and NNS of “Thirty percent (30%) of the Net Revenue received” by
the LLC, and authorizes “the Manager to make withdrawals of the Management Fee from the
bank account” that MDMS opened for the LLC to be assured of payment. App. I, Tab. A, item 6
§§ 3.1, 3.3; id Tab B, item 6 §§ 3.1, 3.3. The Management Services Agreement that NNS uses
with the LLCs are of a common form; representative examples are included in Appendix I. See
App. I, Tab. C-J, item 6, §§ 3.1, 3.3. Notably, the Management Fee paragraph set out in the form
Management Services Agreement for the LLCs does not limit the source of the revenues from

which the purported Management Fee can be deducted. Specifically, the relevant part of the

28
UNDER SEAL
Agreements does not state that NNS or MDMS can only take its Management Fee from revenues
attributable to private insurer billings, as opposed to revenues attributable to federal healthcare
programs.

58. Nevertheless, as shown by the monthly reports for Cxxx Mxxxxxxxxx,
Mxxxxxxxx and other representative examples included in Appendix I, NNS’ billing arm
MDMS purports to deduct the 30% Management Fee (and its 8% billing fee) only from the fees
collected from private insurers — and not from fees collected from federal healthcare programs.
See App. I, Tab A, item 8a at 8, Tab A, item 8b at 3; App. I, Tab B, item 8a at 2, Tab B, item 8b
at 2. See also App. I, Tabs C-J, item 8a at 2-3, item 8b at 2-3. NNS’ purporting to take its 38%
“cut” only from the private insurer fees — and funneling the remaining 62% to the surgeon
through the conduit LLC — is intended to further insulate NNS’ sham structure from discovery.
NNS intends this “fig leaf” to allow NNS to argue that it pays no money to induce surgeons to
make referrals of federal healthcare program patients to NNS. NNS thereby hopes to evade
claims that it violates federal law by paying kickbacks (through the LLCs) to obtain referrals of
patients covered by Medicare, Medicaid, Tricare, etc.

59. | NNS’ scheme places form over substance. The 62% “cut” that NNS kicks back to
the surgeons through the LLCs, purportedly taken only from the private insurer fees, is a very
“rich” allocation to the surgeons. Data in Relators’ possession show that fees from private
insurers constitute roughly 58% of the total fees that NNS has collected from 2011 to January 19,
2018. The fees collected from private insurers since 2011 total $xxxxxxxx. 62% of this
$xXxxxxxxx equals more than $xxxxxxxx — a staggering sum to be distributed among the
surgeons involved in NNS’ scheme. Even if one assumed that only half this amount were paid to

the surgeons, kickbacks would still total nearly $xxxxxxx.

29
UNDER SEAL
60. | NNS uses this generous 62% cut from the private insurers to induce the surgeons
to refer, not only their privately-insured patients, but a// their patients — including those covered
by federal healthcare plans — to NNS for neuromonitoring services. The purported origin of the
funds that NNS uses to remunerate the surgeons in return for the referrals is irrelevant; the
scheme violates federal law. In other words, it does not matter if NNS induces the surgeon’s
referrals of all of his patients requiring neuromonitoring — including federal program patients —
by (1) paying the surgeon, e.g., 31% of the fees collected for privately-insured patients, plus 31%
of the fees collected from federal healthcare program patients, or (2) simply by paying the
surgeons 62% of the fees collected from privately-insured patients. Either way, the effect is the
same: NNS gets the referrals of federal healthcare program patients by paying off the surgeons.
The economic reality is that NNS is still paying kickbacks to the surgeons to induce referrals of
patients enrolled in federal healthcare programs.

61. That NNS and MDMS keep track of the number of federal healthcare program
patient referrals made to NNS by the surgeons — and expressly conditions payment of the
kickbacks on the surgeons’ referring a// their patients, i.e., federal healthcare program patients in
addition to privately-insured patients to NNS — is shown in monthly distribution reports that
MDMS sends the surgeons. Relators are in possession of these reports for the involved surgeons
from 2013 to January 1, 2018. Relators refer to two representative examples here: On April 10,
2017 and May 8, 2017, MDMS sent Dr. Dxxxx “a company report” for Cxxx Mxxxxxxxxx with
“supporting and additional details ... in the attached files.” See App. I, Tab A, item 8a at 1, item

8b at 1. On the monthly “Company Profile” page, this report contains a row on the “All

30
UNDER SEAL
Insurance Type — Total Case Activity” table expressly stating the number of “Federal/State”??
patients that the surgeon referred to NNS on a monthly, quarterly and yearly basis. App. I, Tab
A, item 8a at 3, item 8b at 3. This report also sets out a bar chart for “Federal/State Insurance”
referrals in a set of bar charts titled “Payor Mix for the YTD.” Jd.

62. Similarly, on September 11, 2017 and October 11, 2017, MDMS sent the surgeon
who purportedly owns Mxxxxxxxx “a monthly report” for this LLC with “a granular breakdown
of monthly result.” See App. I, Tab B, item 8a at 1, item 8b at 1. Again, on the monthly
“Company Profile” page, this report contains a row on the “All Insurance Type — Total Case
Activity” table expressly stating the number of “Federal/State” patients that the surgeon referred
to NNS ona monthly, quarterly, and yearly basis. App. I, Tab B, item 8a at 3, item 8b at 3. This
report also sets out a bar chart for “Federal/State Insurance” referrals in a set of bar charts —
expressly including a chart for “Federal/State Insurance.” Jd. Representative reports for another
eight LLC examples are included in the attached Appendix I. See App. I, Tabs C-J, item 8a at 2-
3, item 8b at 2-3.

63. | NNS’ and MDMS’ actions and records speak for themselves. There would be no
need for MDMS to monthly track and communicate to the surgeon the number of non-private
insurer patients referred to NNS if the federal healthcare program patients were not part of the
NNS’ kickback “deal” with the surgeons.

3. Presentment of claims to the federal government for payment

64. | The NNS referrals database that Relators can access with the Simplicity system
also contains precise records of NNS and its billing arm MDMS presenting for payment claims

to the federal government for the neuromonitoring services rendered to federal healthcare

 

0 State patients are Medicaid patients. The Medicaid program is jointly funded by the federal

government and the states.
31
UNDER SEAL
program patients. For example, a screenshot from the NNS referrals database shows columns of
information for Cxxx Mxxxxxxxxx in columns headed, e.g., “claim id,” “PID” (i.e., the internal
patient ID number), “client name,” “DOS/T” (the date and time of service), “Surgeon,”
“hospital,” “insurance type” (identifying the insurance entity that NNS or its billing arm MDMS
charged for the neuromonitoring services) and “ins charged” (showing the amount billed to the
payor, or charges presented for payment). App. I, Tab A, item 5. Evident from this
representative example screenshot is that at least 13 patients on this page were insured by
Medicare, including, e.g., patients with claim Nos. xxx387, 804893 and xxx789. See App. I, Tab
A, item 5, claim id and insurance type columns. Also evident from this representative example
is that NNS itself, and through its billing arm MDMS, presented charges or claims to the
Medicare program for the neuromonitoring services rendered to these 13 patients.*! For
example, NNS and MDMS charged to Medicare the amounts of $54,226.00, $26,318.00 and
$33,483.00, respectively, for patients with claim Nos. xxx387, xxx893 and xxx789.

65. The same facts ring true for Mxxxxxxxx screenshot. See App. I, Tab B, item 5.
Again, evident from the referrals database is that at least six patients visible on the page were
covered by Medicare. See App. I, Tab B, item 5, insurance type column. These patients include,
e.g., those with claim Nos. xxx582, xxx064, and xxx903. See App. Tab B, item 5, claim id and
insurance type columns. The referrals database shows that NNS or MDMS billed Medicare in
the amount of $74,588.00, $67,428.00 and $73,765.00, respectively, for the neuromonitoring
services provided to these three patients. /d., ins charged column. The screenshots for Cxxx

Mxxxxxxxxx and Mxxxxxxxx — and the screenshots included in Appendix I for another eight

 

21 As the result of NNS hiring Simplicity to develop the NNS software system, Relators have knowledge
that the “ins charged” column shows the amounts that NNS, or its billing arm MDMS, charged and
presented for payment to insurers (including federal healthcare programs) for neuromonitoring services
rendered to the patients identified by the claim id’s and PID’s on the same row of the table.
32
UNDER SEAL
LLCs — abound with like representative examples of NNS and billing arm MDMS making and
presenting claims or charges for payment to the federal government for the neuromonitoring
services rendered to the LLCs’ purported patients. See App. I, Tabs A-J, item 5, ins charged
column.

66. Obviously, NNS and MDMS would not record and track this information in the
referrals database had they not presented the claims to, e.g., Medicare, Medicaid, Tricare or other
federal programs for payment on the neuromonitoring services. The same is true, not only for
examples detailed and included in Appendix I, but also for all 193 LLCs included in the NNS
referrals database. See App. II.

4, The surgeons collect large monthly payments for essentially doing nothing —
except making referrals to NNS

67. At bottom, the surgeons and their LLCs play no genuine or bona fide role in the
LLCs’ purportedly (1) employing technical staff responsible for situating, maintaining and
operating neuromonitoring equipment, (2) monitoring data and signals generated by
neuromonitoring sensors during surgeries (which function is handled by physicians employed by
NNS at remote locations), (3) submitting claims to insurers for neuromonitoring services
ostensibly provided by the LLC — but actually provided by NNS, (4) negotiating with insurers,
Medicare, Medicaid, Tricare or other federal healthcare program on the status of disputed,
unpaid or outstanding claims, (5) collecting fees for the claims submitted to insurers, Medicare,
Medicaid, Tricare or other federal healthcare programs, (6) determining which claims should be
released or deemed uncollectable, and (7) making monetary distributions to NNS and/or to the
surgeons’ purported LLCs after (8) accounting for purported management or billing fees charged
to the LLCs. Rather, the LLCs purport to “outsource” all these functions to NNS, which

performs them for the LLCs because the LLCs are shams, and merely function as conduits or

33
UNDER SEAL
extensions of NNS.

68.  Tellingly, a December 10, 2017 form letter that NNS’ billing arm Medical
Diagnostic Management Services sent to Dr. Dxxxxx euphemistically referred to the sham,
conduit nature of LLC’s relationship with NNS as a “turn-key solution” or “comprehensive
solution” for the surgeon. This letter stated:

We’re very pleased to provide you with your customary monthly report, which
includes your Distribution Statement for November 2017... .

We are elated to report that your company had a banner month. We collected a
total of $144,542.77, so your net distribution will be $89,191.44 ... . Our billing
team released 3 claims during the month, but ... additional collections are
anticipated to accrue within 60 days of claim submittal. We’ll be sure to keep you
posted if there are any changes in the status of outstanding claims. ...

This month’s distribution is illustrative of a very strong and lucrative partnership
between National Neuromonitoring and your company. It’s also reflective of our
commitment to offer a turn-key solution, from providing highly-qualified
technologists, to having cases monitored by remote physicians, to our unique
ability to handle billing and claims submittal, collections, and timely distributions

{for the LLC]. Nowhere in the ... industry will you find such a comprehensive
solution. ...

App. I, Tab A, item 10 at 1.

69. A November 2017 letter to the named surgeon at Mxxxxxxxxx contains like
“turn-key” language, App. I, Tab B, item 10 at 1, as do the same representative example letters
included in Appendix I for eight other example LLCs. See App. I, Tabs C-J, item 10 at 1. In
these circumstances, the term “turn-key solution” and “comprehensive solution” are euphemisms
for the surgeons’ making referrals of federal program patients to NNS for neuromonitoring
services — in return for kickbacks falsely labeled as “distributions” received from an empty-shell
LLC in which the surgeon owns an equity position. The LLCs serve no legitimate or
independent business function. Instead, they function merely as empty pipes or extensions of

NNS, through which the surgeons make referrals of their patients to NNS for neuromonitoring

34
UNDER SEAL
services, and back through which NNS pays the surgeons kickbacks in the guise of making LLC
“distributions.”

70. | With such disbursements made from bank accounts that NNS and its billing arm
MDMS control, the loop of the surgeon’s making referrals through a conduit LLC to NNS, and
NNS then paying kickbacks back through the LLC to the surgeon, is complete. As a result of
this scheme, surgeons can receive kickbacks of well in excess than $100,000 in a single month
from NNS. See, e.g., App. I, Tab A, item 9a. The involved surgeons can thus collect large
payments each month for doing nothing — except referring Medicare, Medicaid, Tricare or other
federal healthcare patients to NNS. NNS and/or MDMS transfer these monetary payments to the
surgeons for “free” and/or without the surgeons having provided to NNS or to the LLCs any
services or items of sufficient fair market value to warrant the payments to the surgeons.

71. The NNS scheme is thus very financially advantageous to the involved surgeons
and serves to actually induce them to refer patients to NNS for neuromonitoring services —
instead of to other neuromonitoring companies. The scheme is also advantageous to NNS. Due
to the generous 62% “cut” or kickback that the surgeon receives on the collections from private
insurance, NNS has been able to recruit at least 193 LLCs owned by surgeons into its scheme.
This generous percentage paid to the surgeons has helped NNS to outpace its competition in
recruiting neuromonitoring patients — expressly including patients covered by federal healthcare
programs — to NNS. NNS more than makes up the payments to surgeons by the increase in
volume of fees it collects for the referred patients.

1. Harm to the government — increased use of objectively unnecessary
neuromonitoring services which are billed to the government

72. The Stark law and/or the AKS on which the FCA claims are predicated “prohibit

the government from paying any amount of money for claims submitted in violation of the law.”

35
UNDER SEAL
Compliance with the Stark law and AKS “is a condition precedent to reimbursement of claims
submitted to,” e.g., Medicare. Because NNS and MDMS violated these laws, “the government
owed [them] nothing.”

73. In other words, all collections that NNS and MDMS have made from the
government by using the scheme constitute actual damages to the government. If the collection
rate on $xxxxxxxx in billings was, e.g., only 50%, then damages would still total $xxxxxxxxx.

74. Also, the decision to use a neuromonitoring service is discretionary with the
surgeon. However, once surgeon’s at the LLCs involved in the NNS scheme learned that they
could collect 62% of the revenues attributable to private insurers for referring to NNS both their
privately-insured patients and patients covered by federal healthcare programs, the surgeons’
discretion was influenced. Given the economic incentive presented by the NNS scheme to
employ neuromonitoring services — regardless of whether the service was truly necessary — the
involved surgeons began to overuse neuromonitoring services to reap the “rich” 62% private-
insurance allocation that NNS gave to them as a kickback.

75. As a result of their access to the NNS database, Relators can compare the 2013, or
pre-scheme, federal healthcare program claims that NNS made to the federal healthcare program
to claims that NNS made as of the conclusion of 2017. In 2013, federal healthcare program
claims represented 24% of NNS total charges for neuromonitoring services. By 2017, however,
federal healthcare program claims had grown to whopping 55% of NNS’ total charges. This
growth in federal ciaims is illustrated in Ex. 10, which Relators have prepared. Moreover, the
volume of federal healthcare program claims made by NNS grew from 2,441 in 2013 to 15,216
filed in 2017. Again, this growth in federal claims is illustrated in Ex. 10, which Relators

prepared.

36
UNDER SEAL
76.  Disturbingly, this growth in the total number of federal healthcare program claims
made by NNS was accompanied by an extraordinary growth in the average charge per federal
healthcare program claim. For example, in 2013, the average charge per claim was
$38,177/claim. By 2017, the average charge for a federal claim had grown to $90,738/claim.
This growth in charges-per-claim is also illustrated in Ex. 10, which Relators prepared. NNS’
business would not have experienced this astonishing growth of an additional 12,819 claims per
year (2013 versus 2017), and an increase in average charges per claim of $52,606 (2013 versus
2017) had NNS not recruited the surgeons into its kickback scheme. As these numbers indicate,
the but-for cause of these increases was the financial incentive that the kickback scheme gave to
surgeons to refer federal healthcare program patients to NNS for neuromonitoring services which
were not needed or required for the surgeons to perform the surgeries.

77. Even if one (1) limits the government damages model to 2017 only — and
excludes all other years, e.g., 2013 through 2016 — and (2) assumes that only 10% of the amounts
that NNS charged the federal government in 2017 were for procedures where neuromonitoring
was objectively unnecessary, the damage to the government is .10 x $Xxxxxxxxx, or $xxXXXXXXx.
If one assumes that 20% of the 2017 amounts that NNS charged the federal government in 2017
were for procedures where neuromonitoring was unnecessary, damages to the government would
then be about $xxxxx. At 30%, the damages number becomes $xxxxxxx, and so forth. The
harm to the government is that the government pays for neuromonitoring services which the
surgeons would not have requested or used — but for NNS’ kickback scheme.

78. Alternatively and/or in addition, if NNS contends (1) that the 38% “cut” of
revenues on privately-insured patients which NNS and MDMS charge the LLCs for performing

all material business and clinical functions of a bona fide neuromonitoring provider is in fact the

37
UNDER SEAL
fair market value of those services, and (2) that the 62% of revenues that the LLC receives on
privately-insured patients is not a kickback, then the government’s damages are again clear. The
NNS database shows that average amounts that MDMS bills for neuromonitoring services do not
vary materially as between privately-insured patient claims and federal healthcare program
patient claims. Accordingly, if 38% of revenues is the “fair market value” for performing all the
business and clinical functions that a neuromonitoring lab or clinic would perform in the case of
privately-insured patients, then 38% should also be the fair market value of performing exactly
the same services in the case of federal healthcare program patients. The fact that NNS and
MDMS have kept 100% of revenues in the case of federal healthcare program patients means
that the Defendants have overcharged the government by a metric of 62%.

79. | The NNS database shows that from 2011 to January 2018, NNS and MDMS have
billed the government or its agencies roughly $xxxxxxxx on about: 31,861 claims. 62% of
$XXXXXxXX is $xxxxxxxx. Hence, the government’s damages would be in excess of $xxxxxxxx.
IV. Causes of action

80. Relators reserve and invoke the right to plead in the alternative. Each paragraph
of this Complaint is incorporated into all other paragraphs of this Complaint.

81. This scheme took place over a period of at least four (4) years and is currently
ongoing. NNS and MDMS have made false and improper claims for payment or reimbursement
to Medicaid, Medicare, Tricare or other federal healthcare programs using the LLCs as part of an
unlawful scheme. Due to the multi-year timeframe of NNS’ scheme, and the fact that the
scheme involves at least 193 LLCs and 53 NNS affiliated entities, Relators cannot detail here all
precise acts constituting NNS’ violations of the FCA, AKS and Stark Law without causing this

Complaint to run into the hundreds of pages (if not the hundreds of pounds). Accordingly,

38
UNDER SEAL
Relators provide particular, specific and representative examples or samples of fraudulent acts
committed pursuant to NNS’ scheme in Appendix I. This pleading and representative examples
or samples in the Appendices and exhibits hereto set out with particularity the who, what, when,
where and how of NNS’ fraudulent scheme. As a result of their membership in Simplicity,
Relators possess data, information and direct and independent knowledge allowing them to plead
NNS’ violations of the FCA, Stark law and AKS for all LLCs listed in Appendix II with the
particular and specificity required under Rules 12(b)(6) and 9(b).

A. Operation of LLCs as a mere tool or conduit, single business enterprise
and/or sham to perpetrate a fraud

82. | The LLCs established by NNS for the surgeons, as well as the affiliates that NNS
and MDMS use for billing or as aliases or phony names, are alter egos, conduits or sham
extensions of NNS and/or MDMS. The LLCs also act as a single business enterprise with NNS
and/or MDMS. There is such unity between NNS and/or MDMS and the LLCs that the
separateness of the two has ceased, and the LLCs and affiliates function as NNS’ and/or MDMS’
agents, extensions or puppets. Holding only the surgeons or their LLCs or the affiliates liable
would be unjust. The surgeons LLCs formed by NNS and/or the affiliates have no truly separate
offices, employees, accounting, billing, collecting or distribution-making staffs, claim-
negotiating personnel, neuromonitoring equipment and facilities, technical staffs or monitoring
physicians. Rather, these LLCs and/or affiliates used NNS’ and/or MDMS’ offices, personnel,
facilities, equipment, physicians, etc. NNS and/or MDMS or their internal companies’ divisions
effected the payment of wages to persons who purported to perform neuromonitoring services
and business functions for the LLCs and/or affiliates — but who were actually performing those
services and functions at the direction of NNS and/or MDMS. NNS’ and/or MDMS’ employees

or its internal companies’ employees rendered neuromonitoring services or business functions

39
UNDER SEAL
a’

for the LLCs. To assure that the LLCs and/or affiliates would have sufficient capital to pay the
surgeons for making patient referrals to NNS and/or MDMS (using the LLCs as a conduit), NNS
and/or MDMS made transfers of funds or capital to the LLCs and/or affiliates which were not
properly documented or described. In reality, transfers from NNS and/or MDMS or their
internal companies to the LLCs were made to effect the surgeons’ and NNS’ unlawful payment-
for-referrals agreement. As a consequence of these actions, the unclear allocation of true profits
and losses as between NNS and/or MDMS and the surgeons’ purported LLCs and/or affiliates
has resulted.

83. | The corporate forms of LLCs and/or affiliates were used for an improper purpose,
i.e, committing violations of the AKS, Stark Law and FCA for the benefit of NNS and/or
MDMS. NNS and/or MDMS, through the LLCs, acted with a dishonesty of purpose or an intent
to deceive.

84. The form of the LLCs and/or affiliates was used as a means of perpetrating a
fraud, including violations of the FCA, AKS and Stark Law. The LLCs and/or affiliates were
organized and operated as a tool or business conduit of NNS and/or MDMS. NNS and/or
MDMS used the LLCs and/or affiliates to evade existing legal obligations, including the
obligation to refrain from committing fraud or violating the FCA, Stark Law and/or AKS. NNS
and/or MDMS used the LLCs and/or affiliates to circumvent the FCA, AKS and Stark Law.
NNS and/or MDMS also used and relied upon the LLCs and/or affiliates as a means of
protecting, disguising or camouflaging its wrongdoing in paying the surgeons for referral of
patients who required reimbursable neuromonitoring services to NNS and/or MDMS. Without
transfers or payments from NNS and/or MDMS to effect the payment-for-referral scheme, the

LLCs and/or affiliates would have been unable to make distributions to the surgeons.

40
UNDER SEAL
Accordingly, the LLCs and/or affiliates were inadequately capitalized with the effect of creating
an injustice.

B. Violations of the Anti-Kickback Statute

85. The federal government conditions payment of claims made to Medicaid,
Medicare, Tricare and/or other federal healthcare programs on the claimant’s certification of
compliance with applicable federal law, including the AKS and the Stark Law. NNS and/or
MDMS, individually and through the LLCs which serve as their conduits, falsely certified
compliance on a number of different forms, including their CMS provider agreements and/or
Medicare enrollment application Form CMS-855B.”7_ The involved surgeons also certified
compliance with Form CMS-855I.

86. With knowledge that they, the LLCs and the involved surgeons had falsely
certified compliance, NNS and/or MDMS knowingly and willfully offered to pay and/or paid
remuneration to surgeons, directly or indirectly, in the form of kickbacks disguised as LLC
distributions or dividends to the involved surgeons. NNS and/or MDMS induced and/or
intended to induce the surgeons, using the conduit LLCs, to refer patients to NNS for the
furnishing of neuromonitoring services for which payment was made in whole or part under a
federal healthcare program. NNS and/or MDMS transferred monetary payments to the surgeons
for “free” and/or without the surgeons having provided to NNS or to the LLCs any services or
items of sufficient fair market value to warrant NNS’ and/or MDMS’ payments to the surgeons.

NNS and/or MDMS violated the AKS, including but not limited to 42 U.S.C. § 1320a-7b(b)(1), -

 

2 All the attached Appendices and Exhibits, and all information, facts and data therein relating to or
showing persons’ or entities’ identities, topics or subject matters, transactions, dates or timeframes,
physical locations, contents of documents or records, and/or the methods, practices or actions employed
by NNS, MDMS, the involved surgeons or physicians or the LLCs purportedly owned by the surgeons, or
by any person or entity, are incorporated into this Complaint and into each of its paragraphs as if fully set
out herein.
4]
UNDER SEAL
7b(b)(2). No safe harbors or statutory exceptions under the AKS applied or apply to the
payments, or offers to pay, that NNS and/or MDMS made to the surgeons.

C. Violations of the Stark Law

87. As a the result of the “turnkey” or “comprehensive” solution effected by NNS
and/or MDMS — NNS and/or MDMS submitted claims to federal healthcare programs, including
Medicaid and Medicare, when the services forming the basis of those claims were furnished
pursuant to referrals from a surgeon or physician with whom NNS and/or MDMS had a financial
relationship. Both NNS and/or MDMS and the involved surgeons or physicians acted
knowingly. The services at issue were designated health services within the meaning of 42
U.S.C. § 1395nn(h)(6). These actions violated the Stark Law, 42 U.S.C. § 1395nn. No safe
harbors or statutory exceptions under the Stark Law applied or apply to the claims NNS and/or
MDMS submitted.

D. Violations of the False Claims Act

88. As set out above, NNS and/or MDMS knowingly made false statements or
engaged in a fraudulent course of conduct, which NNS and/or MDMS carried out with the
requisite scienter, that was material and that caused the government to pay out money or forfeit
money. NNS and/or MDMS made or presented claims to the United States government that
were false or fraudulent while knowing the claims were false or fraudulent and seeking approval
and/or payment from the federal Treasury. NNS and/or MDMS knowingly assisted in causing
the government to pay claims grounded in a fraud. NNS and/or MDMS violated the FCA, 31
ULS.C. § 3729(a).

89. Relators have direct and independent knowledge of 23,567 claims shown on the

NNS referrals database made the subject of this action. On behalf of United States, Relators are

42
UNDER SEAL
entitled to recover civil penalties of not less than $10,781 and not more than $21,916 per false
claim, plus three times the amount of damages that the government sustains or sustained due to
NNS’ and/or MDMS’ misconduct. 31 U.S.C. § 3729(a)(1). In addition, Relators are entitled to
recover, on behalf of the government, their attorneys’ fees, costs and expenses. 31 U.S.C. §
3730(d).
V. Prayer for relief

90. Relators pray that the Court enter judgment against NNS and MDMS, and award
Relators, on behalf of the federal government, civil penalties against NNS and MDMS as
prescribed under the False Claims Act, three times the government’s damages and/or three times
the amount of the kickbacks, costs, expenses, attorneys’ fees and pre and post-judgment interest
as allowed by law. Relators respectfully pray for all other relief properly awardable at law or in
equity.

Respectfully submitted,

STRAWN PICKENS L.L.P.

By:  /s/John R. Strawn, Jr.
John R. Strawn, Jr., No. 19374100
Andrew L. Pickens, No. 15971900
Pennzoil Place, South Tower
711 Louisiana, Suite 1850
Houston, Texas 77002
(713) 659-9600
(713) 659-9601 (Fax)
jstrawn@strawnpickens.com
apickens@strawnpickens.com
Attorneys for Realtors J. Michael Artigue and Chad
Zerangue

43
UNDER SEAL
CERTIFICATE OF SERVICE

I hereby certify that service has been provided to the following recipients in accordance with
Fed. R. Civ. P. 5(b) on this 18" day of September 2019.

Attorney General William Barr

Michael Granston, Director of Civil Fraud Section
United States Department of Justice

950 Pennsylvania Ave., NW

Washington, D.C. 20530-0001

United States Attorney Ryan Patrick
Attention: Andrew Bobb, Ken Shaitelman
United States Attorney’s Office
Southern District of Texas
1000 Louisiana, Suite 2300
Houston, Texas 77002
/s/ John R. Strawn, Jr.

44
UNDER SEAL
